United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30809
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                           PERRY MOSLEY,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:04-CR-50159-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Perry Mosley appeals his jury convictions for conspiracy to

possess with intent to distribute five or more grams of cocaine

base, possession with intent to distribute five or more grams of

cocaine base, possession of firearms in connection with a drug-

trafficking offense, and possession of a firearm by a felon.

Mosley argues that the district court abused its discretion in

admitting the testimony of a witness, Charles James, that Mosley

threatened him.   Mosley argues that the evidence had little or no

probative value and that the probative value was substantially

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
outweighed by the danger of unfair prejudice.       Mosley’s threat

against a specific adverse witness was relevant to show Mosley’s

consciousness of guilt.    See United States v. Rocha, 916 F.2d 219,

240-41 (5th Cir. 1990).    Because the evidence was probative of an

issue other than Mosley’s character, it was admissible under FED.

R. EVID. 404(b).   See United States v. Carrillo, 981 F.2d 772, 774

(5th Cir. 1993).      Under the circumstances of this case, it was

reasonable for the district court to conclude that the danger of

unfair prejudice did not substantially outweigh the probative value

of the evidence.      See Rocha, 916 F.2d at 241.      Further, any

potential prejudice was mitigated by the district court’s limiting

instruction that the defendant was not on trial for an act,

conduct, or offense not alleged in the indictment.       See United

States v. Taylor, 210 F.3d 311, 318 (5th Cir. 2000).     Therefore,

the district court did not abuse its discretion in admitting

Charles James’s testimony that Mosley threatened him.    See Rocha,

916 F.2d at 240-41.

     AFFIRMED.




                                  2